Name: Tenth Commission Directive 91/27/EEC of 19 December 1990 amending certain Annexes to Council Directive 77/93/EEC on protective measures against the introduction into the Member States of organisms harmful to plants or plant products
 Type: Directive
 Subject Matter: environmental policy;  agricultural policy;  agricultural activity;  natural and applied sciences
 Date Published: 1991-01-22

 Avis juridique important|31991L0027Tenth Commission Directive 91/27/EEC of 19 December 1990 amending certain Annexes to Council Directive 77/93/EEC on protective measures against the introduction into the Member States of organisms harmful to plants or plant products Official Journal L 016 , 22/01/1991 P. 0029 - 0030 Finnish special edition: Chapter 3 Volume 36 P. 0095 Swedish special edition: Chapter 3 Volume 36 P. 0095 TENTH COMMISSION DIRECTIVE of 19 December 1990 amending certain Annexes to Council Directive 77/93/EEC on protective measures against the introduction into the Member States of organisms harmful to plants or plant products (91/27/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 77/93/EEC of 21 December 1976 on protective measures against the introduction into the Member States of organisms harmful to plants or plant products (1), as last amended by Commission Directive 90/506/EEC (2), and in particular Article 13, second paragraph, indents three and four thereof, Whereas Directive 77/93/EEC laid down protective measures against the introduction into the Member States of organisms harmful to plants or plant products; whereas the harmful organisms concerned are listed in Annex II to that Directive; whereas a list of commodities which are subject to an import ban under some conditions is also given in Annex III; whereas this Directive also specified special requirements, which are to be met in order to have better guarantees of freedom from the abovementioned harmful organisms; Whereas the scope of the Directive should be clarified in respect of intergeneric hybrids resulting from crosses between the genera Citrus L., Fortunella Swingle and Poncirus Raf.; Whereas therefore the relevant Annexes of Directive 77/93/EEC should be amended accordingly; Whereas the measures provided for in this Directive are in accordance with the opinion of the Standing Committee on Plant Health, HAS ADOPTED THIS DIRECTIVE: Article 1 Directive 77/93/EEC is hereby amended in accordance with the Annex hereto. Article 2 Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with the provisions of this Directive by 1 April 1991 at the latest. These shall make express reference to this Directive. Member States shall immediately inform the Commission of all laws, regulations and administrative provisions adopted in implementation of this Directive. The Commission shall inform the other Member States thereof. Article 3 This Directive is addressed to the Member States. Done at Brussels, 19 December 1990. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 26, 31. 1. 1977, p. 20. (2) OJ No L 282, 13. 10. 1990, p. 67. ANNEX 1. In Annex I (B) (d), the left hand column is altered as follows: 'Viruses of plants of Citrus L., Fortunella Swingle, Poncirus Raf., or their hybrids'. 2. In Annex II (A) (a) (7a), the right hand column is altered as follows: 'Plants of Citrus L., Fortunella Swingle, Poncirus Raf., or their hybrids, and plants of Araceae, Marantaceae, Musaceae, Persea americana P. Mill., Strelitziaceae, rooted or with growing medium attached or accompanying'. 3. In Annex II (B) (a) (01), the middle column is altered as follows: 'Plants of Citrus L., Fortunella Swingle, Poncirus Raf., or their hybrids, intended for planting other than seeds'. 4. In Annex II (B) (a) (10a), the middle column is altered as follows: 'Plants of Citrus L., Fortunella Swingle, Poncirus Raf., or their hybrids, Malus Mill. and Pyrus L. intended for planting, other than seeds'. 5. In Annex II (B) (a) (12), the middle column is altered as follows: 'Plants of Citrus L., Fortunella Swingle, Poncirus Raf., or their hybrids, intended for planting, other than seeds'. 6. In Annex II (B) (c) (2) and Annex II (B) (c) (4), the middle column is altered as follows: 'Plants of Citrus L., Fortunella Swingle, Poncirus Raf., or their hybrids'. 7. In Annex III (A) (11), the left hand column is altered as follows: 'Plants of Citrus L., Fortunella Swingle, Poncirus Raf., or their hybrids, other than fruit, seeds and parts of plants used for decoration'. 8. In Annex III (B) (1), the left hand column is altered as follows: 'Plants of Citrus L., Fortunella Swingle, Poncirus Raf., or their hybrids'. 9. In Annex IV (A) (15a), the left hand column is altered as follows: 'Plants of Citrus L., Fortunella Swingle, Poncirus Raf., or their hybrids, and plants of Araceae, Marantaceae, Musaceae, Persea americana P. Mill., Strelitziaceae, rooted or with growing medium attached or associated, originating in or coming from third countries'. 10. In Annex IV (B) (8), the left hand column is altered as follows: 'Plants of Citrus L., Fortunella Swingle, Poncirus Raf., or their hybrids, other than fruit and seeds'.